13‐2221 
        United States v. OʹDell 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 11th day of December, two thousand 
        fourteen. 
                                               
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     GERARD E. LYNCH, 
                                   Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                   Appellee, 
         
                     ‐v.‐                                       No. 13‐2221 
         
        JEFFREY O’DELL,                        
               
                                   Defendant ‐ Appellant.   
        ____________________________________________  
         
        FOR APPELLANT:             Michael Philip Mansion, Mansion Law Firm, Albany, 
                                   NY. 
  
 FOR APPELLEE:         Rajit S. Dosanjh, Richard D. Belliss, Assistant United 
                       States Attorneys, for Richard S. Hartunian, United States 
                       Attorney for the Northern District of New York, NY.   
____________________________________________  
 
      Appeal from the United States District Court for the Northern District of 
New York (Norman A. Mordue, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment and sentence of the district 

court be and hereby are AFFIRMED.   

      “[W]e review a district court’s finding of a violation of supervised release 

only for an abuse of discretion and its factual findings for clear error.”  United 

States v. Carlton, 442 F.3d 802, 810 (2d Cir. 2006).  In this case, the district court 

did not clearly err by finding that O’Dell had consumed alcohol.     

      O’Dell also argues that, when crafting his sentence, the district court failed 

to consider the 18 U.S.C. § 3553(a) sentencing factors.  He contends that the court 

ignored his efforts at dealing with his substance abuse problems, that it failed to 

take note of the rehabilitative efforts he had made and the inadequate 

supervision he received while trying to remain clean and sober, and that the 




                                            2
court did not sufficiently explain the sentence.  Because O’Dell did not object 

below, we review for plain error.1     

       The district court did not err in imposing its sentence.  The mitigating 

evidence O’Dell proffers does not rise to the level of rehabilitation efforts and 

mitigating circumstances discussed in United States v. Hernandez, 604 F.3d 48, 53 

(2d Cir. 2010).  Further, the district court satisfied its “minimal” obligation to 

explain the sentence.  United States v. Cassesse, 685 F.3d 186, 192 (2d Cir. 2012); 

United States v. Goffi, 446 F.3d 319, 321 (2d Cir. 2006).  We have considered 

O’Dell’s other arguments and find them to be without merit. 

       For the reasons stated above, the judgment and sentence of the district 

court are AFFIRMED.                                    

                                             FOR THE COURT: 
                                             Catherine O’Hagan Wolfe, Clerk 
 

                                               




1 “Plain error is: (i) error, that is (ii) plain, and (iii) affects substantial rights.  Where 
these conditions are met, an appellate court may then exercise its discretion to notice a 
forfeited error, but only if . . . the error seriously affects the fairness, integrity, or public 
reputation of judicial proceedings.”  United States v. Rodriguez, 725 F.3d 271, 276 (2d Cir. 
2013) (internal quotation marks omitted). 


                                                  3